DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of February 28, 2022, in response to the Office Action of November 29, 2021, is acknowledged.

Response to Arguments
The antecedent basis rejection is withdrawn in view of amendments to the claims.
Applicant’s arguments are moot in view of the addition of new prior art cited below.
Applicant’s primary argument is that the prior art cited shows different chemical active agents with the claimed carrier components.  While the examiner disagrees with Applicant’s arguments, the examiner applies new prior art that shows that Sepineo formulations are able to form stable formulations as a generic carrier.  The prior art wherein this carrier is used and forms stable formulations with a number of different API’s is additional support for a reasonable expectation of success for use with fenoldopam.
This action is a non-final action.
The examiner cites: Bonacucina et al., “Characterization and Stability of Emulsion Gels Based on Acrylamide/SodiumAcryoldimethylTaurate Copolymer,” AAPS PharmSciTech, Vol. 10, No. 2, June 2009.  Bonacucina concludes, “Sepineo P 600 gel and emulsion gel are very effective systems for us in topical and other types of applications.” st par. on page 369 explains:
	
    PNG
    media_image1.png
    116
    498
    media_image1.png
    Greyscale

Sepineo was used in a concentration of 0.5% to 5%. See p369.  The rheology behavior of gels was dependent on polymer concentration.  The gel was stable and remained similar for 1 day, 1 months, and 3 months.  There results revealed good stability for the emulsion.  The G’ modulus was practically identical for the gel and emulsion.  Sample stability was measured for 3 months at 40°C. See p369.  These gels and emulsions remains stable at the claimed concentrations. See Table I, below.

    PNG
    media_image2.png
    269
    1000
    media_image2.png
    Greyscale

Overall, the cited prior art teaches the claimed API at the claimed concentration to treat claimed conditions.  Further, the claimed polyacrylamide gelling agent is taught for use in a gel and emulsion gel as imparting stability on a product for months.  Even further, there are numerous examples of API’s include those for treatment of the same condition, such as Apremilast, for use with the claimed excipient combination.  In totality, these teachings provide a reasonable expectation of success in arriving at a claimed composition and method for using the same in view of the combination of cited prior art.

Status of the Claims
Claims 1-8, 10, 11, 13, 15, 17, 20, 22, 24, 27, 34, 36, and 40 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13, 15, 17, 20, 22, 24, 27, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bonacucina et al., “Characterization and Stability of Emulsion Gels Based on Acrylamide/SodiumAcryoldimethylTaurate Copolymer,” AAPS PharmSciTech, Vol. 10, No. 2, June 2009, in view of Katariya et al., (WO2016/116909), in view of Dhuppad et al., (US2020/0345671), and in view of Levite et al., (US2011/0104287).
The examiner cites: Bonacucina et al., “Characterization and Stability of Emulsion Gels Based on Acrylamide/SodiumAcryoldimethylTaurate Copolymer,” AAPS PharmSciTech, Vol. 10, No. 2, June 2009.  Bonacucina concludes, “Sepineo P 600 gel and emulsion gel are very effective systems for us in topical and other types of applications.” Abstract.  The gel was formulation with almond oil and an aqueous phase.  Isohexadecane in the oil dispersing phase.  Further, the 1st par. on page 369 explains:

    PNG
    media_image1.png
    116
    498
    media_image1.png
    Greyscale

Sepineo was used in a concentration of 0.5% to 5%. See p369.  The rheology behavior of gels was dependent on polymer concentration.  The gel was stable and remained similar for 1 day, 1 months, and 3 months.  There results revealed good stability for the emulsion.  The G’ modulus was practically identical for the gel and emulsion.  Sample stability was measured for 3 months at 40°C. See p369.  These gels and emulsions remains stable at the claimed concentrations. See Table I, below.

    PNG
    media_image2.png
    269
    1000
    media_image2.png
    Greyscale

Katariya teaches topical gel formulations.  The compositions comprises preferably: acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 in a concentration of 1-5%, propylene glycol in a concentration of 30-35%, and DGME in a concentration of 25%.  Preferred pH-independent gelling agents include hydroxypropyl cellulose, HPMC, methyl cellulose, CMC, and others.  In this case, Nimesulide is the API and the API is used in a concentration of 1%.  
Dhuppad teaches topical compositions for treating acne comprising at least one gelling agent selected from acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 and a cellulose polymer, a cellulose derivative, a stable gel comprises: 2-4% acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 is used in combination with 4-10% glycerin and 4-10% propylene glycol.
	Levite teaches topical compositions comprising fenoldopam for treatment of psoriasis, alopecia, among others.  Levite teaches these formulations to be stable.
	Absent evidence to the contrary, the level of impurities and stability are a product of the excipient combination at their claimed concentrations.  The cited prior art teaches and/or renders obvious the claimed combinations.  As such, there is no reason, absent evidence to the contrary, to believe that the composition carriers taught by the cited prior art would not also yield compositions comprising those same components.
	It would have been prima facie obvious to a person of ordinary prior to the filing of the instant application to arrive at the claimed methods in view of Bonacucina, Katariya, Dhuppad, and Levite.  One would be motivated to do so because Fenoldopam is known to treat psoriasis and acne and act as an analgesic when topically applied to the skin of a subject at the claimed concentration of API.  Bonacucina teaches Sepineo provides a stability for months of a gel or emulsion gel, generically.  Further, Katariya, and Dhuppad each independently teaches combinations that include a preferred and claimed cellulose-type gelling agent and polyacrylamide type gelling agent.  Even further, the claimed solvents are taught and the prior art teaches incorporating an emollient.  Dhuppad teaches a claimed combination of: acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 and a cellulose polymer, a cellulose derivative, in prior art claim 11.  Another stable examples includes a stable gel comprises: 2-4% acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 is used in combination with 4-10% glycerin and 4-10% propylene glycol.  Similarly, Katariya teaches compositions comprising preferred agents to include: acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 in a concentration of 1-5%, propylene glycol in a concentration of 30-35%, and DGME in a concentration of 25%.  Preferred pH-independent gelling agents include hydroxypropyl cellulose, HPMC, methyl cellulose, CMC, and others.  As such, a POSA understands that a stable gel for a topically applied composition include the claimed excipients as carriers and that such carrier can be used with a vast grouping of active agents for treating the same conditions.

Claims 1-8, 10, 11, 13, 15, 17, 20, 22, 24, 27, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bonacucina et al., “Characterization and Stability of Emulsion Gels Based on Acrylamide/SodiumAcryoldimethylTaurate Copolymer,” AAPS PharmSciTech, Vol. 10, No. 2, June 2009, in view of Bankar et al., IN201741025273A (ABSTRACT), in view of Katariya et al., (WO2016/116909), in view of Dhuppad et al., (US2020/0345671), and in view of Levite et al., (US2011/0104287).
The examiner cites: Bonacucina et al., “Characterization and Stability of Emulsion Gels Based on Acrylamide/SodiumAcryoldimethylTaurate Copolymer,” AAPS PharmSciTech, Vol. 10, No. 2, June 2009.  Bonacucina concludes, “Sepineo P 600 gel and emulsion gel are very effective systems for us in topical and other types of applications.” Abstract.  The gel was formulation with almond oil and an aqueous phase.  Isohexadecane in the oil dispersing phase.  Further, the 1st par. on page 369 explains:

    PNG
    media_image1.png
    116
    498
    media_image1.png
    Greyscale

Sepineo was used in a concentration of 0.5% to 5%. See p369.  The rheology behavior of gels was dependent on polymer concentration.  The gel was stable and remained similar for 1 day, 1 months, and 3 months.  There results revealed good stability for the emulsion.  The G’ modulus was practically identical for the gel and emulsion.  Sample stability was measured for 3 months at 40°C. See p369.  These gels and emulsions remains stable at the claimed concentrations. See Table I, below.

    PNG
    media_image2.png
    269
    1000
    media_image2.png
    Greyscale

Bankar teaches a topical composition for treating skin disorders, including dermatitis, psoriasis, and acne.  The composition is stable for at least 3 months and does not cause irritation to the skin when applied.  The carrier includes the following preferred viscosity or gelling agents: carbopol, acrylamide/sodium acrylodimethyltaurate copolymer, hydroxypropyl methyl cellulose, hydroxypropyl cellulose, methylcellulose, hydroxyethyl cellulose, and sodium and carboxymethyl cellulose.  PEG is a preferred base.  In this case Apremilast is the API and the API is used in a concentration of 2%.  
Katariya teaches topical gel formulations.  The compositions comprises preferably: acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 in a propylene glycol in a concentration of 30-35%, and DGME in a concentration of 25%.  Preferred pH-independent gelling agents include hydroxypropyl cellulose, HPMC, methyl cellulose, CMC, and others.  In this case, Nimesulide is the API and the API is used in a concentration of 1%.  
Dhuppad teaches topical compositions for treating acne comprising at least one gelling agent selected from acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 and a cellulose polymer, a cellulose derivative, among a limited list claimed. See prior art claim 11.  Claim 9 allows for an emollient, solvent, and other excipients.  Glycerol, propylene glycol, and hexylene glycol are contemplated for use as a penetration enhancer. See par. 82.  PEG is preferred in an amount of 0.5 to 30%. See par. 84.  In an embodiment, a stable gel comprises: 2-4% acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 is used in combination with 4-10% glycerin and 4-10% propylene glycol.
	Levite teaches topical compositions comprising fenoldopam for treatment of psoriasis, alopecia, among others.  Levite teaches these formulations to be stable.
	Absent evidence to the contrary, the level of impurities and stability are a product of the excipient combination at their claimed concentrations.  The cited prior art teaches and/or renders obvious the claimed combinations.  As such, there is no reason, absent evidence to the contrary, to believe that the composition carriers taught by the cited prior art would not also yield compositions comprising those same components.
	It would have been prima facie obvious to a person of ordinary prior to the filing of the instant application to arrive at the claimed methods in view of Bonacucina, Bankar, Katariya, Dhuppad, and Levite.  One would be motivated to do so because Fenoldopam is known to treat  acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 and a cellulose polymer, a cellulose derivative, in prior art claim 11.  Another stable examples includes a stable gel comprises: 2-4% acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 is used in combination with 4-10% glycerin and 4-10% propylene glycol.  Similarly, Katariya teaches compositions comprising preferred agents to include: acrylamide/sodium acrylodimethyltaurate copolymer/isohexadecade/polysorbate 80 in a concentration of 1-5%, propylene glycol in a concentration of 30-35%, and DGME in a concentration of 25%.  Preferred pH-independent gelling agents include hydroxypropyl cellulose, HPMC, methyl cellulose, CMC, and others.  Bankar explicitly teaches formulations that are stable for at least 3 months.  As such, a POSA understands that a stable gel for a topically applied composition include the claimed excipients as carriers and that such carrier can be used with a vast grouping of active agents for treating the same conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 13, 15, 17, 20, 22, 24, 27, 34, 36, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 22, and 29 of U.S. Patent  Application Serial No. 16/329,501. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘501 application are directed to administration of the same API topically at the same concentration to treat skin disorders.  
This is a provisional rejection as the ‘501 application has not issued as a patent.
As such, no claim is allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628